 SSA'ING STAGING INC56hSwing Staging Inc. and United Brotherhood of Car-penters and Joiners of America, Local 2946,AFL-CIO. Cases 2-CA-16500 and 2-CA-16740August 26, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENEI.I O, ANDTRUESDALEOn May 30, 1980, Administrative Law JudgeHoward Edelman issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge andto adopt his recommended Order, as modifiedherein.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Swing StagingInc., Bronx, New York, its officers, agents, succes-sors, and assigns, shall take the action set forth insaid recommended Order, as so modified:1. Substitute the following for paragraph 2(b):"(b) Make Steve Vario, Sam Alvino, NevilleMinott, Philip Boeckle, and Henry DeRuiter vholefor any loss of wages or other benefits that theymay have suffered as a result of the discriminationpracticed against them by paying each of them asum equal to what they would have earned, lessany net interim earnings, plus interest."2. Delete from paragraph 2(f) the words "the re-ceipt of this Decision" and substitute therefor thewords "this Order."3. Substitute the attached notice for that of theAdministrative Law Judge.i We halve modified the Administrative Law Judge's recommendedOrder to more fully conform to his findings We also modify the pro-posed notice to conform with the pro' isions of the recommended Order251 NLRB No. 90APPENDIXNoTICE To EMPLOYESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE Wl. I. NOT refuse to recognize and bar-gain collectively and in good faith, upon re-quest, with United Brotherhood of Carpentersand Joiners of America, Local 2946, AFL-CIO, herein called the Union, as the exclusivebargaining representative of all full-time andregular part-time production and maintenanceemployees employed by us, with respect torates of pay, hours, and other terms and condi-tions of employment.WE WILL. NOT discharge or otherwise dis-criminate against employees because of theiractivities on behalf of the Union or any otherlabor organization.WE WILL NOT interrogate employees con-cerning their activities on behalf of the Unionor any other labor organization.WE WIt.L NOT threaten employees with acessation of operations and other reprisals inorder to discourage them from joining theUnion or any other labor organization.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of rights guaranteed themby Section 7 of the Act.WE WILL offer Steve Vairo immediate andfull reinstatement to his former job or, if suchjob no longer exists, to a substantially equiva-lent position without prejudice to his seniorityor other rights and privileges.WE WILL make Steve Vairo, Sam Alvino,Neville Minott, Philip Boeckle, and HenryDeRuiter whole for any loss of wages or otherbenefits that they may have suffered as a resultof our discrimination against them by payingeach of them a sum equal to what they wouldhave earned, less any net interim earnings, plusinterest.WE WILL, upon request, recognize and bar-gain collectively and in good faith with theUnion as the exclusive bargaining representa-tive of the employees in the appropriate unitwith respect to rates of pay, hours, and otherterms and conditions of employment, and, if anagreement is reached, embody same in asigned contract.SWING STAGING INC.SWING STAING IN 563 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDDECISIONSTATEMI NI OF1 HI CASEHOWARD EI)ILMAN, Administrative Law Judge: Thiscase came to hearing before me on December 17 and 18,1979, and January 28, 1980, in New York, New York.The complaint in Case 2-CA-16500 issued on July 20,1979, upon a charge filed on June 7, 1979, by UnitedBrotherhood of Carpenters and Joiners of America,Local 2947, AFL-CIO, herein called the Union. Thecomplaint and order ammending complaint in Case 2-CA-16740 issued on October 22 and December 11, 1979,respectively, upon a charge filed by the Union on Sep-tember 14, 1979.'The consolidated complaint alleged inter alia that Re-spondent Swing Staging Inc., herein called Respondent,violated Section 8(a)(5) of the Act by refusing to recog-nize and bargain with the Union following its certifica-tion on August 17, 1979, as the collective-bargaining rep-resentative in a unit of all full-time and regular part-timeproduction and maintenance employees employed by Re-spondent. The complaint also alleged that Respondentviolated Section 8(a)(3) of the Act by discriminatorilylaying off five unit employees during the months of Jan-uary, February, and March 1979, and violated Section8(a)(1) of the Act by unlawfully interrogating and threat-ening its employees.Answers were filed by Respondent denying jurisdic-tion of Respondent by the Board and denying all allega-tions of the complaints which alleged the commission ofunfair labor practices by Respondent.On January 28, 1980, during the course of the hearing,counsel for Respondent "for the limited purpose of theseproceedings" moved to amend the answer to the abovecomplaint by admitting all allegations of the complaint,except those allegations alleging conclusions that by theacts and conduct alleged therein Respondent violatedSection 8(a)(1), (3), and (5) of the Act, which weredenied. Respondent counsel's motion to amend itsanswer was granted.All parties to this proceeding were advised by me thatin view of Respondent's admissions there would appearto be no factual issues to litigate. Counsel for the Gener-al Counsel rested. Counsel for the Union and for Re-spondent submitted no evidence.2The hearing which commenced on December 17. 1979, originally in-volved only the complaint in Case 2-CA-16500. However, during thecourse Of the hearing Respondent Swing Staging Inc. moved to stay thishearing pending a determination of Respondent's motion to consolidateCase 2-CA-16500 with Case 2-CA 16740 This motion was opposed bycounsel for the General Counsel and counsel for the Union. Respondent'smotion was denied on December 17. 1979, by me. Subsequently. on Janu-ary 8 1980. counsel for the General Counsel moved to consolidate Case2-CA-16500 with Case 2-CA-16740. Counsel for the General Counselalleged in his motion that both cases raised common issues of fact andlaw and that consolidation would avoid unnecessary cost and delay Allparties joined in this motion On January 24. 1980. by mailgram I grantedthe above motion by counsel for the General Counsel and ordered thatsaid cases be consolidated.I On December 17 and 18. Charles Claytor. a witness called by coun-sel fir the General Counsel gave testimony. In view of the amendedanswer by counsel for Respondent described above, the estimony ofClaytor was not considered by me in making findings of fact and conclu-sions oif law.Accordingly, there being no disputed issues of fact,this case is submitted for decision on the admissions byRespondent to the allegations of the consolidated com-plaint, upon which I make the following:FINI)IN(;S OF FACI AND CONCI.USIONS OF LA\w:tI. JURISDICTION1. At all times material herein, Respondent has been aNew York corporation with an office and place of busi-ness in Bronx, New York, where it has been at all timesmaterial herein engaged in the servicing and supply ofscaffolds.Respondent, during the past year, in the course andconduct of its operations, which period is representativeof its operations generally, purchased and received at itsBronx, New York, facility products, goods, and materialsvalued in excess of $50,000 directly from points outsidethe State of New York.2. Respondent is now, and has been at all times materi-al herein, an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.II. THE I ABOR ORG;ANIZATION INVOLVEDUnited Brotherhood of Carpenters and Joiners ofAmerica, Local 2947, AFL-CIO, herein called theUnion, is a labor organization within the meaning of Sec-tion 2(5) of the Act.IIll. IHE A.LEGED UNFAIR LABOR PRACTICESA. Supervisory StatusAt all times material herein, John Pantanelli was thepresident of Respondent, and is now, and has been, at alltimes material herein a supervisor of Respondent actingon its behalf.B. The UnitAll full-time and regular part-time production andmaintenance employees employed by Respondent at itsfacility located at 775 Tiffany Street, Bronx, New York,excluding office clerical employees, salesmen, guards,and supervisors as defined in Section 2(11) of the Act,constitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of theAct.C. The 9(a) Status1. On March 2, 1979, the employees of Respondent, inthe unit described above in section B, participated in asecret-ballot election conducted under the supervision ofthe Regional Director for Region 2 wherein a majorityof the valid votes counted plus challenged ballots werecast for the Union, thereby designating and selecting saidUnion as their representative for the purposes of collec-tive bargaining with Respondent. On August 17, 1979,' Counsel fior the General Counsel submitted a brief in support of theconsolidated complaint. Counsel fir he Union and counsel for Respond-ent did not file briefs. SWING STAGING INC565the Union was certified as the exclusive collective-bar-gaining representative of the employees in said unit.2. At all times since August 17, 1979, the Union, byvirtue of Section 9(a) of the Act, has been and is nowthe exclusive representative of all the employees in theunit described herein for the purposes of collective bar-gaining with respect to rates of pay, wages, hours of em-ployment, and other terms and conditions of employ-ment.D. The Request To BargainOn or about September 12 and October 23, 1979, theUnion requested Respondent to bargain collectively withit as the exclusive collective-bargaining representative ofRespondent's employees, in the unit described above insection B, with respect to their rates of pay, wages,hours of employment, and other terms and conditions ofemployment.E. The Unlawful Conduct1. Since on or about September 12, 1979, Respondentfailed and refused to recognize and bargain with theUnion as the exclusive collective-bargaining representa-tive of its employees in the unit described above.2. (a) On January 26, 1979, Respondent laid off em-ployee Steve Vairo and since that date and until March5, 1979, has failed and refused to reinstate or offer to re-instate Vairo to his former position of employment.(b) On February 2, 1979, Respondent laid off employ-ee Sam Alvino and since that date and until March 5,1979, has failed and refused to reinstate or offer to rein-state Alvino to his former position of employment.(c) On February 2, 1979, Respondent laid off employ-ees Neville Minott and Philip Boeckle and since thatdate and until on or about February 6, 1979, has failedand refused to reinstate or offer to reinstate Minott andBoeckle to their former positions of employment.(d) On February 2, 1979, Respondent laid off employ-ee Henry DeRuiter and since that date and until on orabout February 7, 1979, has failed and refused to rein-state DeRuiter to his former position of employment.(e) On March 8, 1979, Respondent laid off employeeSteve Vairo and since that date has failed and refusedand continues to fail and refuse to reinstate or offer toreinstate Vairo to his former position of employment.(f) Respondent engaged in the conduct describedabove in subparagraphs (a) through (e) because the em-ployees named therein joined, supported, and assisted theUnion, and engaged in concerted activities for the pur-pose of collective bargaining or other mutual aid or pro-tection, and in order to discourage employees from en-gaging in such activities or other concerted activities forthe purpose of collective bargaining or other mutual aidand protection.3. On various occasions between January 26, 1979, andFebruary 2, 1979, and between March 5, 1979, and April30, 1979, Respondent, acting through John Pantanelli, itspresident and an agent of Respondent acting on itsbehalf, did the following:(a) Interrogated its employees at Respondent's facilityconcerning their union activities.(b) Threatened its employees at Respondent's facilitythat Respondent would go to any lengths to keep theUnion out and would cease operations if the employeesselected the Union to represent them.4. By the acts and conduct described above in sectionE, paragraphs 1, 2, and 3, and by each of said acts, Re-spondent has interfered with, restrained, and coerced,and is interfering with, restraining, and coercing, em-ployees in the exercise of the rights guaranteed them inSection 7 of the Act, and Respondent thereby has beenengaging in unfair labor practices within the meaning ofSection 8(a)(l) of the Act.5. By the acts and conduct described above in sectionE, paragraph 2, and by each of the said acts, Respondenthas discriminated, and is discriminating, in regard to thehire, tenure, or terms and conditions of employment ofits employees, thereby discouraging membership in alabor organization, and Respondent therebv has been en-gaging in unfair labor practices within the meaning ofSection 8(a)(3) of the Act.6. By the acts and conduct described above in sectionE, paragraph , and by each of the said acts, Respondenthas failed and refused and is failing and refusing to bar-gain collectively and in good faith with the Union,which is the bargaining representative of the employeesdescribed above, and Respondent thereby has been en-gaging in unfair labor practices within the meaning ofSection 8(a)(5) of the Act.7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.THE REMEDYIt having been found that Respondent violated Section8(a)(1), (3), and (5) of the Act, it is recommended thatthey cease and desist therefrom and take certain affirma-tive action necessary to effectuate the policies of theAct. It is recommended that Respondent be directed torecognize upon request and bargain collectively and ingood faith upon request with the Union as the exclusivebargaining agent of the employees in the appropriateunit, about terms and conditions of their employmentand, if an agreement is reached, embody the agreementin a signed contract.To remedy Respondent's discriminatory layoffs it willbe recommended that Respondent be directed to offerreinstatement to Steve Vairo and to make whole SteveVairo, Sam Alvino, Neville Minott, Philip Boeckle, andHenry DeRuiter for any loss of wages or benefits theymay have sustained from the date of their layoff to thedate of Respondent's offer of reinstatement.Loss of earnings shall be computed as prescribed in FW. Woolworth Company, 90 NLRB 289 (1950), plus inter-est as set forth in Isis Plumbing & Heuating Co., 138NLRB 716 (1962), and Florida Steel Corporation, 231NLRB 651 (1977).On the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) ofthe Act, I issue the following recommended:SWING STAGING INC 565 566DECISIONS OF NATIONAL. LABOR RELATIONS BOARDORDER4The Respondent Swing Staging Inc., its officers,agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to recognize and bargain collectively andin good faith upon request with United Brotherhood ofCarpenters and Joiners of America, Local 2947, AFL-CIO, herein called the Union, as the exclusive bargainingrepresentative of all full-time and regular part-time pro-duction and maintenance employees employed by Re-spondent, with respect to rates of pay, hours, and otherterms and conditions of employment.(b) Discharging or otherwise discriminating againstemployees because of any activities on behalf of theUnion or any other labor organization.(c) Interrogating employees concerning their activitieson behalf of the Union or any other labor organization.(d) Threatening employees with a cessation of oper-ations and other reprisals in order to discourage themfrom joining the Union or any other labor organization.(e) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise ofrights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Offer to Steve Vairo immediate and full reinstate-ment to his former job or, if such job no longer exists, toa substantially equivalent position without prejudice tohis seniority or other rights and privileges.4 In the event no exceptions are filed as provided in Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be waived for all purposes.(b) Make whole Steve Vairo, Sam Alvino, NevilleMinott, Philip Boeckle, and Henry DeRuitel, for anyloss of wages or other benefits that they may have sus-tained as a result of Respondent's discrimination againstthem.(c) Upon request, recognize and bargain collectivelyand in good faith with the Union as the exclusive bar-gaining representative of the employees in the appropri-ate unit with respect to rates of pay, hours, and otherterms and conditions of employment and, if an agreementis reached, embody same in a signed contract.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying all pay-roll records, social security reports, bank records, finan-cial statements, work orders, sales records, cash receiptand disbursement records, and all other records neces-sary to analyze and determine the amount of backpaydue, rights of employment, and compliance with the bar-gaining obligations under the terms of this Order.(e) Post at its premises in Bronx, New York, copies ofthe attached notice marked "Appendix."5Copies of saidnotice, on forms provided by the Regional Director forRegion 2, after being duly signed by Respondent's repre-sentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or cov-ered by any other material.(f) Notify the Regional Director for Region 2, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.7 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."